EXHIBIT (h)(5)(b) Schedule A As of August 1, 2010 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Growth Trust Asian Small Companies Fund Class A 0.15% reduction on 5/14/2010 12/31/2011 Total Net Assets Asian Small Companies Fund Class B 0.15% reduction on 5/14/2010 12/31/2011 Total Net Assets Greater China Growth Fund Class A 0.10% reduction on 5/14/2010 12/31/2011 Total Net Assets Greater China Growth Fund Class B 0.10% reduction on 5/14/2010 12/31/2011 Total Net Assets Greater China Growth Fund Class C 0.10% reduction on 5/14/2010 12/31/2011 Total Net Assets Global Growth Class A 2.00% 4/22/2008 12/31/2010 Global Growth Class B 2.50% 4/22/2008 12/31/2010 Global Growth Class C 2.50% 4/22/2008 12/31/2010 Atlanta Capital SMID-Cap Fund Class A 1.20% 2/1/2009 1/31/2011 Atlanta Capital SMID-Cap Fund Class I 0.95% 2/1/2009 1/31/2011 Atlanta Capital SMID-Cap Fund Class R 1.45% 7/31/2009 1/31/2011 Atlanta Capital SMID-Cap Fund Class C 1.95% 9/30/2009 1/31/2011 Atlanta Capital Focused Growth Fund Class A 1.25% 2/1/2009 1/31/2011 Atlanta Capital Focused Growth Fund Class I 1.00% 2/1/2009 1/31/2011 Eaton Vance Municipals Trust II Tax-Advantaged Bond Strategies Short Term Fund Class A 0.90% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Short Term Fund Class C 1.65% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Short Term Fund Class I 0.65% 2/3/2009 5/31/2011 Tax-Advantaged Bond Strategies Intermediate Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class I 0.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund
